Exhibit 10.3

 



AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
effective March 29, 2018 (the “Effective Date”), and is by and between HMS
Holdings Corp., a Delaware corporation (“HMS”), and Meredith W. Bjorck, an
individual (“you”) (and, together with HMS, the “Parties”) to provide services,
as directed, to the entities comprising the “Company” (HMS and its respective
subsidiaries and affiliates). This Agreement amends, restates and supersedes the
Employment Agreement between you and the Company dated March 14, 2016 in its
entirety (the “Prior Agreement”).

 

WHEREAS, the Company wishes to continue to employ you, and you wish to continue
to be employed by the Company.

 

NOW THEREFORE, in consideration of your acceptance of employment pursuant to the
terms set forth in this Agreement, the Parties agree to be bound by the terms
contained in this Agreement as follows:

 

1.       Engagement. As of the Effective Date, HMS will continue to employ you
as Executive Vice President, General Counsel and Corporate Secretary. You
acknowledge that the Company organizes itself across multiple entities, and that
assigning you to work directly for HMS or for one of its subsidiaries or
affiliates will not, in and of itself, breach this Agreement. You will report
directly to the Chief Executive Officer, or his or her designee (“Supervisor”).
You will have the responsibilities, duties, and authorities specified from time
to time by your Supervisor, which will generally be commensurate with
executives, at a similar level, of entities of similar size and character to the
Company. You also agree, if so requested, to serve as an officer and director of
subsidiaries of HMS.

 

2.       Commitment. During the Employment Period (as defined in Section 3
below), you must devote your full working time and attention to the Company.
During the Employment Period, you must not engage in any employment, occupation,
consulting or other similar activity without your Supervisor’s prior written
consent; provided, however, that you may (i) serve in any capacity with any
professional, community, industry, civic (including governmental boards),
educational, charitable, or other non-profit organization, (ii) serve on any
for-profit entity board, with your Supervisor’s prior written consent, and (iii)
subject to the Company’s conflict of interest policies, make investments in
other businesses and manage your and your family’s personal investments and
legal affairs; provided that any such activities described in clauses (i)-(iii)
above do not materially interfere with the performance of your duties for the
Company and do not otherwise violate this Agreement or any other written
agreement between the Company and you. You will perform your services under this
Agreement primarily at the Company’s offices in Irving, Texas, or at such place
or places as you and the Company may agree. You understand and agree that your
employment will require travel from time to time in a manner consistent with
Company policy.

 

3.       Employment Period. The Company hereby agrees to continue to employ you
and you hereby accept continued employment with the Company upon the revised
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending when and as provided in Section 6 (the “Employment Period”).

 

4.       Compensation.

 

(a)       Base Salary. You will receive an annual base salary at a monthly rate
of $32,187.50, annualizing to $386,250.00 (as may be adjusted under this
Agreement, the “Base Salary”). The Company will pay your Base Salary
periodically in arrears not less frequently than monthly in accordance with the
Company’s regular payroll practices as in effect from time to time (which
currently provide for bi-weekly payments). The Board of Directors of HMS (the
“Board”) or its Compensation Committee (the “Compensation Committee”) will
review your Base Salary periodically and may adjust your Base Salary at that
time.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 1

 

(b)       Bonus. You will be eligible to receive bonus compensation (the
“Bonus”) from the Company in respect of each fiscal year (or portion thereof)
during the Employment Period, in each case as the Compensation Committee may
determine in its sole discretion on the basis of such performance-based or other
criteria as it determines appropriate. The target bonus for your position for
2018 is 65% of Base Salary, which will not be prorated. You must be an employee
of the Company at the time bonuses are paid to receive a Bonus. The Compensation
Committee will review your target bonus periodically and may adjust your target
bonus at that time. The Bonus, if any, will be paid when other executives
receive their bonuses under comparable arrangements.

 

5.       Employee Benefits.

 

(a)       Employee Welfare, Equity Compensation, and Retirement Plans. You will,
to the extent eligible, be entitled to participate at a level commensurate with
your position in all employee equity compensation plans and welfare benefit and
retirement plans and programs the Company provides to its executives in
accordance with the terms thereof as in effect from time to time. The Company
may change or terminate the benefits at any time.

 

(b)       Business Expenses. Upon submission of appropriate documentation in
accordance with Company policies, the Company will promptly pay, or reimburse
you for, all reasonable business expenses that you incur in performing your
duties under this Agreement, including travel, entertainment, professional dues
and subscriptions, as long as such expenses are reimbursable under the Company’s
policies. Any payments or expenses provided in this Section 5(b) will be paid in
accordance with Section 7(c).

 

(c)       Paid Time Off. You will accrue paid time off (“PTO”) at the rate of 18
hours per month (annualized to 27 days per year), or such greater number as the
Company determines from time to time for its senior executive officers, provided
that any accrual caps, carryover from year to year, and payment for accrued and
unused PTO upon termination of employment will be subject to the Company’s
generally applicable policies.

 

6.       Termination of Employment.

 

(a)       General. Subject in each case to the provisions of this Section 6 and
the other provisions of this Agreement relating to the Company’s respective
rights and obligations upon termination of your employment, nothing in this
Agreement interferes with or limits in any way the Company’s or your right to
terminate your employment at any time, for any reason or no reason, with or
without notice, and nothing in this Agreement confers on you any right or
obligation to continue in the Company’s employ. If your employment ceases for
any or no reason, you (or your estate, as applicable) will be entitled to
receive (in addition to any compensation and benefits you may be entitled to
receive under Section 6(b), (d) or (e) below): (i) any earned but unpaid Base
Salary and, to the extent consistent with general Company policy, accrued but
unused PTO through and including the date of termination of your employment, to
be paid in accordance with the Company’s regular payroll practices and with
applicable law, but no later than the next regularly scheduled pay period,
(ii) unreimbursed business expenses in accordance with the Company’s policies
for which expenses you have provided appropriate documentation, to be paid in
accordance with Section 7(c), and (iii) any amounts or benefits to which you are
then entitled under the terms of the benefit plans then sponsored by the Company
in accordance with their terms (and not accelerated to the extent acceleration
does not satisfy Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”)). Notwithstanding any other provision in this
Agreement to the contrary, you will be entitled to severance, if any, solely
through the terms of this Section 6, unless another Board (or Compensation
Committee) approved written agreement between you and the Company expressly
provides otherwise.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 2

 

(b)       Termination Without Cause or Resignation With Good Reason. If, during
the Employment Period, the Company terminates your employment without Cause
(defined below) or you resign with Good Reason (defined below), in addition to
the amounts described in Section 6(a), the Company will pay to you the
following, subject to compliance with Section 6(b)(iii):

 

(i)       Cash Severance. The Company will pay to you in cash an amount equal to
12 times your monthly Base Salary, paid ratably in equal installments over a 12
month period beginning in the first payroll period following the Release
Effective Date (as defined below) (or such later date required by Section 7) in
accordance with the Company’s standard payroll policies and procedures and in a
manner consistent with Section 7;

 

(ii)       Benefits. The Company will pay you a lump sum amount equal to 12
times the difference between the monthly COBRA coverage premium for the same
type of medical and dental coverage (single, family, or other) in which you are
enrolled as of the date your employment ends and your then-monthly employee
contribution. This payment will be taxable and subject to withholding. You may
use the amount received for any purpose.

 

(iii)       Release. To receive any severance benefits provided for under this
Agreement or otherwise, you must deliver to the Company a separation agreement
and general release of claims in the form the Company provides (releasing all
releasable claims other than to payments under Section 6 or outstanding equity
and including obligations to cooperate with the Company and reaffirming your
obligations under the Restrictive Covenants Agreement (as defined below)), which
agreement and release must become irrevocable within 60 days (or such earlier
date as the release provides) following the date of your termination of
employment. Benefits under Section 6(b)(i) and (ii) will be paid or commence in
the first regular payroll beginning after the release becomes effective, subject
to any delays required by Section 7; provided, however, that if the last day of
the 60-day period for an effective release falls in the calendar year following
the year of your date of termination, the severance payments will be paid or
begin no earlier than January 1 of such subsequent calendar year. The date on
which your release of claims becomes effective is the “Release Effective Date.”
You must continue to comply with the Restrictive Covenants Agreement to continue
to receive severance benefits.

 

(c)       Termination for Cause, Resignation without Good Reason.

 

(i)       General.  If, during the Employment Period, the Company terminates
your employment for Cause or you resign from your employment (other than for
Good Reason), you will be entitled only to the payments described in Section
6(a), unless applicable law otherwise requires payment. You may resign from your
employment (other than for Good Reason), at any time, by giving at least 30
days’ prior written notice to the Company (the “Notice Period”). The Company may
choose to respond to such notice of resignation by limiting your access and
reducing your duties during the Notice Period, in which event you would remain
an employee of the Company through the remainder of the Notice Period and
continue to receive your Base Salary, less applicable deductions, and continue
vesting under any outstanding equity grants through the end of the Notice
Period. You will have no further right to receive any other compensation or
benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 3

 

(ii)       Cause. For purposes of this Agreement, “Cause” means any of the
following: your (i) fraud with respect to the Company; (ii) material
misrepresentation to any regulatory agency, governmental authority, outside or
internal auditors, internal or external Company counsel, or the Board concerning
the operation or financial status of the Company; (iii) theft or embezzlement of
assets of the Company; (iv) your conviction, or plea of guilty or nolo
contendere to any felony (or to a felony charge reduced to a misdemeanor), or,
with respect to your employment, to any misdemeanor (other than a traffic
violation); (v) material failure to follow the Company’s conduct and ethics
policies that have been provided or made available to you; (vi) material breach
of this Agreement or the Restrictive Covenants Agreement; and/or (vii) 
continued failure to attempt in good faith to perform your duties as reasonably
assigned by your Supervisor at the time. Before terminating your employment for
Cause under clauses (v) – (vii) above, the Company will specify in writing to
you the nature of the act, omission, refusal, or failure that it deems to
constitute Cause and, if the Company reasonably considers the situation to be
correctable, give you 30 days after you receive such notice to correct the
situation (and thus avoid termination for Cause), unless the Company agrees to
further extend the time for correction. You agree that the Company will have
discretion exercised in a reasonable manner to determine whether your correction
is sufficient. Nothing in this definition prevents the Company from removing you
from your position with the Company at any time and for any reason.

 

(iii)       Good Reason. For purposes of this Agreement, “Good Reason” means,
the occurrence, without your prior written consent, of any of the following
events: (i) any material diminution in your authority, duties or
responsibilities with the Company; (ii) a requirement that you report to an
officer other than your then current Supervisor if the result is that your new
Supervisor has materially diminished authority, duties, or responsibilities in
comparison with your prior supervisor; (iii) a material reduction in your Base
Salary; (iv) the Company requiring you to perform your principal services
primarily in a geographic area more than 50 miles from the Company’s offices in
Irving, Texas (or such other place of primary employment for you at which you
have agreed to provide such services); or (v) a material breach by the Company
of any material provision of this Agreement. No resignation will be treated as
resignation for Good Reason unless (x) you have given written notice to the
Company of your intention to terminate your employment for Good Reason,
describing the grounds for such action, no later than 90 days after the first
occurrence of such circumstances, (y) you have provided the Company with at
least 30 days in which to cure the circumstances, and (z) if the Company is not
successful in curing the circumstance, you end your employment within 30 days
following the cure period in (y). If the Company informs you that it will not
treat your resignation as for Good Reason, you may withdraw the resignation and
remain employed (provided that you do so before the original notice of
resignation becomes effective) or may proceed and dispute the Company’s
decision.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 4

 

(d)       Death or Disability. Your employment hereunder will terminate
immediately upon your death or Disability. “Disability” means the Chief
Executive Officer, in consultation with the Chairman of the Compensation
Committee or the Board, based upon appropriate medical evidence, determines you
have become physically or mentally incapacitated so as to render you incapable
of performing your usual and customary duties, with or without a reasonable
accommodation, for 180 or more days, whether or not consecutive, during any 12
month period. You are also disabled if you are found to be disabled within the
meaning of the Company’s long-term disability insurance coverage as then in
effect (or would be so found if you applied for the coverage or benefits).
Employment termination under this subsection is not covered by Section 6(b) or
6(c), and you or your heirs will receive only the benefits and compensation in
Section 6(a) (together, as applicable, with any life or disability insurance
payments). Nothing in this Section 6(d) prevents the Company from removing you
from your position with the Company or, under Section 6(b) or 6(c), from
terminating your employment at any time, subject to compliance with those
subsections.

 

(e)       Change in Control. If, within 24 months following a Change in Control,
the Company terminates your employment without Cause or you resign for Good
Reason, in addition to the benefits described in Section 6(b)(ii) and subject to
the release required under Section 6(b)(iii), you will receive the cash
severance described in Section 6(b)(i), paid in a single lump sum on the Release
Effective Date in accordance with the Company’s standard payroll policies and
procedures (or such later date as either Section 6(b)(iii) or 7(a) requires).
For purposes of this Agreement, “Change in Control” means:

 

(i)       the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership of any capital stock of HMS
if, after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 under the Exchange Act) 50.01% or more of either (x) the
then-outstanding shares of common stock of HMS (the “Outstanding Company Common
Stock”) or (y) the combined voting power of the then-outstanding securities of
HMS entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i) any acquisition directly from the Company will not be a Change in
Control, nor will any acquisition by any individual, entity, or group pursuant
to a Business Combination (as defined below) that complies with subclauses (x)
and (y) of clause (ii) of this definition;

 

(ii)       the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving HMS or a sale or other disposition
of all or substantially all (i.e., in excess of 85%) of the assets of HMS (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then- outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns HMS or substantially all
of HMS’s assets either directly or through one or more subsidiaries (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
beneficially owns, directly or indirectly, 50.01% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 



Employment Agreement (Meredith W. Bjorck)  –  Page 5

 

(iii)       a change in the composition of the Board that results, during any
one year period, in the Continuing Directors (as defined below) no longer
constituting a majority of the Board (or, if applicable, the Board of Directors
of a successor corporation to HMS), where the term “Continuing Director” means
at any date a member of the Board (x) who was a member of the Board on the
Effective Date or (y) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office after the Effective Date occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; provided that, where required by Section 409A, the
event that occurs is also a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” as defined in Treasury Reg. § 1.409A-3(i)(5).

 

(f)       Further Effect of Termination on Board and Officer Positions. If your
employment ends for any reason, you agree that you will cease immediately to
hold any and all officer or director positions you then have with the Company,
absent a contrary direction from the Board (which may include either a request
to continue such service or a direction to cease serving upon notice). You
hereby irrevocably appoint the Company to be your attorney-in-fact to execute
any documents and do anything in your name to effect your ceasing to serve as a
director and officer of the Company, should you fail to resign following a
request from the Company to do so. You will not be required to sign, and the
Company will not sign on your behalf without your consent, documents effecting
your ceasing to serve as a director that characterize your cessation of
employment differently than the manner in which it is effected through Section 6
above. A written notification signed by a director or duly authorized officer of
the Company that any instrument, document, or act falls within the authority
conferred by this subsection will be conclusive evidence that it does so. The
Company will prepare any documents, pay any filing fees, and bear any other
expenses related to this Section 6(f).

 

7.       Effect of Section 409A of the Code.

 

(a)       Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your “separation from service” (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 6

 

(b)       General 409A Principles. For purposes of this Agreement, a termination
of employment will mean a “separation from service” as defined in Section 409A.
For purposes of this Agreement, each amount to be paid or benefit to be provided
will be construed as a separate identified payment for purposes of Section 409A,
and any payments that are due within the “short term deferral period” as defined
in Section 409A or are paid in a manner covered by Treas. Reg. Section
1.409A-1(b)(9)(iii) will not be treated as deferred compensation unless
applicable law requires otherwise. Neither the Company nor you will have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A. This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in this Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with Section
409A. In any event, the Company makes no representations or warranty and will
have no liability to you or any other person if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Code Section 409A but not to satisfy the conditions of that section.

 

(c)       Expense Timing. Payments with respect to reimbursements of business
expenses will be made in the ordinary course in accordance with the Company’s
procedures (generally within 45 days after you have submitted appropriate
documentation) and, in any case, on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year. The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

8.       Restrictive Covenants. You have previously signed a Noncompetition,
Nonsolicitation, Proprietary and Confidential Information and Developments
Agreement (the “Restrictive Covenants Agreement”), which addresses your
responsibilities to the Company in connection with confidentiality, transfer and
protection of intellectual property, noncompetition, nonsolicitation of
employees and customers, and nondisparagement. You agree that the Restrictive
Covenants Agreement remains in effect and shall survive the termination of this
Agreement and termination of your employment with the Company.

 

9.       Cooperation. Following your separation of employment from the Company,
you agree to cooperate with the Company in regard to the transition of the
business matters you handled on behalf of the Company. You also agree to
reasonably cooperate with the Company and its counsel in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate in any way to events
or occurrences that transpired while you were employed by the Company, subject
to your right to initiate communications with, or participate or cooperate in
any investigation conducted by, any Federal, State or Local government agency or
regulatory authority. Your cooperation in connection with such claims or actions
will include, but not be limited to, participating in interviews and discussions
with the Company and/or its counsel, meeting with the Company’s counsel to
prepare for discovery, trial, or any legal proceeding, appearing and preparing
for deposition or testimony at trial, and otherwise cooperating with HMS and its
legal counsel, as requested. Nothing in this Agreement is to be construed as
instructing you to testify in any particular manner, other than truthfully. To
the extent possible, the Company will provide you with reasonable advance notice
of the request for your cooperation. The Company will reimburse you for all
reasonable, pre-approved out-of-pocket costs and expenses (but not including
attorneys’ fees and costs) that you incur, and compensate you at an hourly rate
based on the base salary paid to you at the time of your separation (which is
intended to be a fair and reasonable estimate of the total value of your lost
time) in connection with your performance of your obligations under this
paragraph of the Agreement, to the extent permitted by law.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 7

 

10.       Miscellaneous.

 

(a)       Notices. All notices required or permitted under this Agreement must
be in writing and will be deemed effective upon personal delivery or three
business days following deposit in a United States Post Office, by certified
mail, postage prepaid, or one business day after it is sent for next-business
day delivery via a reputable nationwide overnight courier service in the case of
notice to the Company at its then principal headquarters, and in the case of
notice to you to the current address on file with the Company. Notice to the
Company must include a separate notice to the General Counsel of HMS. Either
Party may change the address to which notices are to be delivered by giving
notice of such change to the other Party in the manner set forth in this Section
10(a).

 

(b)       No Mitigation. You are not required to seek other employment or
otherwise mitigate the value of any severance benefits contemplated by this
Agreement, nor will any such benefits be reduced by any earnings or benefits
that you may receive from any other source. Notwithstanding any other provision
of this Agreement, any sum or sums paid under this Agreement will be in lieu of
any amounts to which you may otherwise be entitled under the terms of any
severance plan, policy, program, agreement or other arrangement sponsored by the
Company or an affiliate of the Company.

 

(c)       Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR TO ANY
OF THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT,
OR COVERED BY THE CONTEMPLATED RELEASE.

 

(d)       Severability. Each provision of this Agreement must be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if an arbitrator or a
court of competent jurisdiction determines any of the provisions contained in
this Agreement to be unenforceable because the provision is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it will be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law to achieve the intent of the Parties.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 8

 

(e)       Assignment. This Agreement will be binding upon and will inure to the
benefit of (i) your heirs, beneficiaries, executors and legal representatives
upon your death and (ii) any successor of the Company. Any such successor of the
Company will be treated as substituted for the Company under the terms of this
Agreement for all purposes. The Company may assign this Agreement without your
consent, and such an assignment will not terminate your employment for purposes
of triggering your entitlement to severance; provided, however, that if such an
assignment provides a basis for you to resign for Good Reason after a Change in
Control, you may resign for Good Reason, and you will be entitled to severance,
if any, subject to the terms of Section 6. You specifically agree that any
assignment may include rights under the Restrictive Covenants Agreement without
requiring your consent; provided, however, that an assignment that occurs after
the termination of your employment will not expand in any manner the scope of
the Restrictive Covenants Agreement. As used herein, “successor” will mean any
person, firm, corporation or other business entity that at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. Any attempted
assignment, transfer, conveyance or other disposition of any interest in your
rights to receive any form of compensation hereunder will be null and void.

 

(f)       No Oral Modification, Waiver, Cancellation or Discharge. This
Agreement may only be amended, canceled or discharged or any obligations
thereunder waived through a writing signed by you and any executive officer of
the Company (other than you) duly authorized either by the Board or the
Compensation Committee.

 

(g)       No Conflict of Interest. You confirm that you have fully disclosed to
the Company, to the best of your knowledge, all circumstances under which you,
your immediate family and other persons who reside in your household have or may
have a conflict of interest with the Company. You further agree to fully
disclose to the Company any such circumstances that might arise during your
employment upon your becoming aware of such circumstances.

 

(h)       Other Agreements. You hereby represent that your performance of all
the terms of this Agreement and the performance of your duties as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by you in confidence or in
trust prior to your employment with the Company. You also represent that you are
not a party to or subject to any restrictive covenants, legal restrictions,
policies, commitments or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit your ability to perform your
obligations under this Agreement, including noncompetition agreements or
nonsolicitation agreements, and you further represent that your performance of
the duties and obligations under this Agreement does not violate the terms of
any agreement to which you are a party. You agree that you will not enter into
any agreement or commitment or agree to any policy that would prevent or hinder
your performance of duties and obligations under this Agreement.

 

(i)       Disclosure of this Agreement. You acknowledge that the Company may
provide persons or entities who may employ or engage you with a copy of the
Restrictive Covenants Agreement (or portions thereof) to highlight your
continuing obligations to the Company. You also acknowledge that the Company may
be obligated to disclose the entire Agreement, or any portion thereof, to
satisfy applicable laws and regulations.

 

(j)       Survivorship. The respective rights and obligations of the Company and
you hereunder will survive any termination of your employment to the extent
necessary to preserve the intent of such rights and obligations.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 9

 

(k)       Withholding. The Company will be entitled to withhold, or cause to be
withheld, any amount of federal, state, city or other withholding taxes or other
amounts either required by law or authorized by you with respect to payments
made to you in connection with your employment or the termination of your
employment.

 

(l)       Company Policies. References in this Agreement to Company policies and
procedures are to those policies and procedures in effect at the Effective Date,
as the Company may amend them from time to time.

 

(m)       Governing Law; Dispute Resolution. The Parties agree that the
enforcement of this Agreement shall be governed by the Federal Arbitration Act
(“FAA”), 9 U.S.C. §1 et seq. The laws of the State of Texas and the National
Rules (as defined below) shall apply to the interpretation of this Agreement,
pursuant to section 2 of the FAA. The laws of the State of Texas shall govern
the substantive merits of any legal dispute set forth herein, without regard to
conflicts of law provisions. In case of any controversy or claim arising out of
or related to this Agreement or relating to your employment or the termination
of your employment (including claims relating to employment discrimination),
except as expressly excluded herein, each Party agrees to give the other Party
notice of an intent to seek arbitration under this Agreement and 10 days to
reach a resolution. Should resolution of any controversy or claim not be reached
following provision of notice and a reasonable opportunity to cure, then the
dispute (including the arbitrability of the dispute itself, and the formation or
enforceability of this Agreement) shall be settled by arbitration under the
American Arbitration Association’s Employment Arbitration Rules and Mediation
Procedures (the “National Rules”). A single arbitrator shall be selected in
accordance with the National Rules. The dispute will be arbitrated in Dallas,
Texas, absent mutual agreement of the Parties to another venue. Any claim or
controversy not submitted to arbitration in accordance with this Section 10(m)
(other than as provided under the Restrictive Covenants Agreement) will be
waived, and thereafter no arbitrator, arbitration panel, tribunal, or court will
have the power to rule or make any award on any such claim or controversy. In
determining a claim or controversy under this Agreement and in making an award,
the arbitrator must consider the terms and provisions of this Agreement, as well
as all applicable federal, state, or local laws. The award rendered in any
arbitration proceeding held under this Section 10(m) shall be final and binding
and judgment upon the award may be entered in any court having jurisdiction
thereof. The following claims are not covered by this Section 10(m): (1) claims
for workers’ compensation or unemployment compensation benefits; (2)
administrative charges to any federal, state or local equal opportunity or fair
employment practices agency; (3) administrative charges to the National Labor
Relations Board; (4) agency charges or complaints to exhaust an administrative
remedy; or (5) any other charges filed with or communication to a federal, state
or local government office, official or agency. Also not covered by this Section
10(m) are claims by the Company or by you for temporary restraining orders,
preliminary injunctions or permanent injunctions (“equitable relief”) in cases
in which such equitable relief would be otherwise authorized by law or pursuant
to the Restrictive Covenants Agreement. The Company will be responsible for
paying any filing fee of the sponsoring organization and the fees and costs of
the arbitrator; provided, however, that if you initiate the claim, you will
contribute an amount equal to the filing fee you would have incurred to initiate
a claim in the court of general jurisdiction in the State of Texas. Each party
will pay for its own costs and attorneys’ fees, if any, provided that the
arbitrator or court, as applicable, may award reasonable costs and expenses in
favor of the prevailing party. The Company and you agree that the decision as to
whether a party is the prevailing party in an arbitration, or a legal proceeding
that is commenced in connection therewith will be made in the sole discretion of
the arbitrator or, if applicable, the court.

 



Employment Agreement (Meredith W. Bjorck)  –  Page 10

 

Any action, suit or other legal proceeding with respect to equitable relief that
is excluded from arbitration above must be commenced only in a court of the
State of Texas (or, if appropriate, a federal court located within the State of
Texas), and the Company and you each consent to the jurisdiction of such a
court. With respect to any such court action, the Parties hereto (a) submit to
the personal jurisdiction of such courts; (b) consent to service of process by
the means specified under Section 10(a); and (c) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, inconvenient forum, or service of process.

 

(n)       Interpretation. The parties agree that this Agreement will be
construed without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

 

(o)       Entire Agreement. This Agreement and any documents referred to herein,
including, but not limited to, the Restrictive Covenants Agreement referenced in
Section 8, represent the entire agreement of the Parties and will supersede any
and all previous contracts, arrangements or understandings between the Company
and you, including, without limitation, the Prior Agreement.

 

(p)       Counterparts. This Agreement may be executed in counterparts, and all
so executed shall constitute one agreement which shall be binding upon all
Parties hereto, notwithstanding that all Parties’ signatures do not appear on
the same page.

 

[Signatures on Following Page(s)]

 

 

 

 

 

 

 

 



Employment Agreement (Meredith W. Bjorck)  –  Page 11

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date set forth above.

 

 

 

HMS Holdings Corp.

 

By: /s/ William C. Lucia                                3/29/2018   William C.
Lucia  Date Its: Chairman, President and Chief Executive Officer   

 

 

 

 

Meredith W. Bjorck

  

 

 

/s/ Meredith W. Bjorck                                   3/29/2018    Date

 

 

 

 

 

 

Employment Agreement (Meredith W. Bjorck) – Page 12

 



 